Certain confidential information contained in this document, marked by [***],
has been omitted because it is both not material and would be competitively
harmful if publicly disclosed.

Exhibit 10.1

AMENDED AND RESTATED SERVICES and facilities AGREEMENT

This AMENDED AND RESTATED SERVICES AND FACILITIES AGREEMENT (this “Agreement”)
is entered into on September 30, 2019 (the “Execution Date”), between Vmoso,
Inc., a Delaware corporation (“Recipient”), and BroadVision, Inc., a Delaware
corporation (“Provider”).  Provider and Recipient are each referred to herein
individually as a “Party” and collectively as the “Parties”.

WHEREAS, Recipient desires to secure certain services and facilities with
respect to its business and operations;

WHEREAS, Provider has the expertise, resources and capacity to provide such
services and facilities and is willing to undertake such work and provide such
facilities;

WHEREAS, the Parties desire to specify the terms and conditions pursuant to
which such services and facilities will be provided;

WHEREAS, Recipient desires to compensate Provider for such services and
facilities at arm’s-length; and

WHEREAS, the Parties originally entered into a Services and Facilities Agreement
on January 2, 2019, with an effective date of January 1, 2019 (the “Original
Effective Date”) (the “Original Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations and agreements set forth herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:

1.



SERVICES

1.1. Services.  Recipient hereby engages and retains Provider to perform or
otherwise make available the services set forth in Exhibit A (in addition to any
ancillary and related services that are incidental to or otherwise necessary for
the performance thereof) as well as any additional services that may be agreed
upon in writing after the Original Effective Date by the Parties (the
“Services”).  Provider shall conduct the Services in accordance with all
applicable laws and regulations.  Provider shall determine the corporate
facilities used in rendering the Services and the individuals who will render
the Services.  Nothing herein shall restrict Provider or its directors, officers
or employees from engaging in any business or from contracting with other
parties, including, without limitation, other affiliates of Provider, for
similar or different services.  Provider may subcontract the provision of any or
all of the Services to its affiliates or third parties, in all cases, in
Provider’s sole discretion, provided that Provider shall be responsible for the
direction and coordination of the services of each subcontractor and each
subcontractor’s compliance with the terms and conditions of this Agreement. For
the avoidance of doubt, the employees of Provider who perform the Services will
remain Provider employees unless and until otherwise specifically agreed by
Recipient and Provider.

1.2. Cooperation; License.  Recipient shall fully cooperate with Provider to
permit Provider to perform its duties and obligations under this Agreement in a
timely manner.  Without limiting the foregoing, Recipient shall: (a) promptly
and accurately respond to requests by Provider for information, (b) promptly
provide Provider with copies of any agreements, instruments or documents in
possession of



--------------------------------------------------------------------------------

 

Recipient as are reasonably requested by Provider, and (c) promptly provide
Provider with any notices or other communications that Recipient may receive
from any third party related to Provider’s performance of the Services.
 Recipient agrees to grant and hereby grants to Provider authorization to act as
the Recipient’s agent as needed to perform its duties and obligations under the
Agreement, including, but not limited to, revenue collection from third parties
that are party to agreements with Recipient.  Recipient agrees to grant and
hereby grants to Provider a non-exclusive, worldwide, royalty-free license (with
rights to sublicense through multiple tiers of sublicensees) under all
intellectual property owned or controlled by Recipient that is necessary or
reasonably useful to conduct the Services, solely to conduct the Services in
accordance with the terms of this Agreement. 

1.3. Materials.  Recipient may provide Provider with certain tangible materials
for Provider to perform the Services.  As between the Parties, title to such
materials shall remain with Recipient.  Provider shall use such materials solely
to perform the Services and in compliance with Recipient’s
instructions.  Provider shall not sell, transfer, disclose or otherwise provide
access to such materials to any person or entity except to those affiliates and
third parties who require access to conduct the Services or related services for
Recipient.  Upon completion of the applicable Services or earlier upon
Recipient’s request, Provider shall return any unused materials to Recipient as
directed by Recipient.

1.4. Work Product.  Provider agrees that Recipient shall own all right, title,
and interest in and to all data, information and materials generated by
Recipient in the course of performance of the Services, and all discoveries,
inventions and improvements, whether patentable or not, developed, conceived or
reduced to practice in the course of performance of the Services, whether solely
by employees, agents, consultants or contractors of Provider or Recipient, or
jointly by one or more employees, agents, consultants or contractors of Provider
and one or more employees, agents, consultants or contractors of Recipient, and
all intellectual property rights arising therefrom (collectively, the “Work
Product”).  Provider shall promptly notify Recipient in writing of any Work
Product developed, conceived or reduced to practice by employees, agents,
consultants or contractors of Provider.  Provider hereby assigns and transfers
to Recipient all right, title and interest of Provider in and to all Work
Product (or if such assignment and transfer is not permitted by law, Provider
agrees to waive such rights or grant to Recipient an exclusive, fully paid,
perpetual, irrevocable, worldwide license under such rights for any and all
purposes) and agrees to take all further acts reasonably required to evidence
such assignment and transfer, or license, as applicable, to Recipient at
Recipient’s expense.  Provider represents and covenants that it has entered (or
will enter) into an agreement with each employee, agent, consultant or
contractor of Provider performing Services, pursuant to which such person shall
grant all rights in the Work Product to Provider such that Provider may convey
such rights to Recipient in accordance with this Section 1.4.  All Work Product
and any information with respect thereto shall be Confidential Information of
Recipient and shall be subject to the confidentiality provisions of
Section 4.  Work Product shall not include any Provider proprietary technology
existing prior to the Original Effective Date or any improvements thereto, and
shall likewise not include any other information or technology that is
developed, conceived or reduced to practice by or on behalf of Provider
independent of any activities conducted pursuant to this Agreement, all of
which, as between the Parties, shall be owned solely by Provider.

2.



FACILITIES

2.1. Premises. The parties acknowledge that the principal location from which
Provider will provide the Services to Recipient is the space leased by Provider
in suite 102 of the building located at 460 Seaport Court, in Redwood City, CA
94063 (“Premises”).

2.2. Use. Recipient may only occupy and use the Premises as set forth in Exhibit
A. However, Provider’s personnel and equipment involved in providing the
Services will occupy and use the Premises.

3.



PAYMENT

3.1. Service Fee.  In consideration of the Services performed and made available
by Provider during the Term, Recipient shall pay Provider a Service Fee (as
defined in Exhibit A) in accordance with



--------------------------------------------------------------------------------

 

Section 3.4.  In addition, if the Parties agree to additional Services pursuant
to Section 1.1, for which the Service Fee is insufficient to compensate
Provider, Recipient will make payments to Provider (the “Additional Payments”)
in accordance with a budget and payment schedule agreed by the Parties,
including reimbursing all third party expenses, if applicable, incurred by
Provider to conduct the Services.

3.2. Determination of Service Fee; Adjustments.  The Service Fee is intended to
cover all direct and indirect costs incurred by Provider in connection with
providing the Services as agreed as of the Execution Date, accounted for
according to Provider’s standard accounting practices consistent with
generally-accepted accounting principles, plus a reasonable and customary
percentage mark-up of such costs.  The Parties will periodically review and
adjust such costs from time to time as necessary to assure that the Service Fee
reflects Provider’s direct and indirect costs to conduct the Services and
provide the Premises. The Service Fee will be calculated and invoiced on a
quarterly basis. For the avoidance of doubt, the calculated and invoiced Service
Fee may include those costs incurred by Provider (or any of its subsidiaries or
affiliates) under the terms of any transfer pricing or other arrangements
existing between Provider and any of its subsidiaries or affiliates.

3.3. Reseller Margin Arrangement.  Provider shall, in certain situations to be
agreed upon between the Parties, act as a reseller of certain Recipient
products, as memorialized more completely in the Value Added Reseller Term Sheet
by and between the Parties, of even date herewith, in substantially the from
attached hereto as Exhibit B (the “Term Sheet”). The Parties acknowledge and
agree that the specific terms and details contained in the Term Sheet are
intended be used as the basis for a revised draft of Recipient’s own form of
Partner Agreement (along with all applicable exhibits thereto), in substantially
the form attached hereto as Exhibit C. The Parties acknowledge and agree that
they are jointly obligated to consummate, execute, and perform the obligations
of the resulting agreement.

3.4. Payment.  Recipient shall pay Provider, in U.S. dollars, the aggregate
quarterly Service Fee before the end of the quarter that immediately follows the
quarter in which each Service Fee was incurred, or thirty days after receipt of
invoice from Provider if later, less any withholdings required under applicable
law.  Recipient shall pay Provider for the Additional Payments, if any,
according to the applicable budget and payment schedule.

3.5. Bookkeeping.  Provider shall maintain complete and accurate financial
records in accordance with U.S. generally accepted accounting principles during
the Term and for a period of one (1) year after the termination or expiration of
this Agreement with respect to Additional Payments incurred under this
Agreement.  Recipient will have the right, at its own expense, upon reasonable
prior notice, periodically to engage an independent, nationally recognized
accounting firm to inspect and audit the records of Provider solely with respect
to Additional Payments, provided that if such inspection and audit reveals that
Recipient has overpaid Provider with respect to any amounts due and payable
under this Agreement, Recipient shall promptly repay such amounts as are
necessary to rectify such overpayment. Such inspection and auditing rights shall
extend throughout the Term and for a period of one (1) year after the
termination or expiration of this Agreement.

4.



TERM; TERMINATION; SURVIVAL

4.1. Term.  The term of this Agreement shall be deemed to have commenced on the
Original Effective Date and shall continue until June 30, 2020 (the “Termination
Date”), unless earlier terminated in accordance with this Section 4, and shall
be renewable upon written consent from both Parties (the initial term, together
with any renewal terms, collectively, the “Term”).

4.2. Termination.  Either Party may terminate this Agreement at any time upon 30
days’ written notice to the other Party. 

4.3. Effect of Termination.  Upon any termination or expiration of this
Agreement, (a) Recipient shall promptly pay to Provider all amounts due and
payable under this Agreement; and (b) each Party shall immediately discontinue
all use of the other Party’s Confidential Information and shall



--------------------------------------------------------------------------------

 

return to the other Party, or, at the other Party’s option, destroy, all copies
of the other Party’s Confidential Information in tangible form then in such
Party’s possession.

4.4. Survival of Rights and Obligations.  In the event of termination of this
Agreement for any reason or expiration of this Agreement, the Parties’ rights
and obligations under Sections 1.4,  3 (with respect to amounts owed for
Services performed prior to such termination or expiration only and with respect
to Section 3.5 only for the length of time specified therein), 4.3,  4.4,  5,  6
and 7 shall survive termination or expiration of this Agreement. The termination
or expiration of this Agreement shall not relieve either Party of any liability
under this Agreement that accrued prior to such termination or expiration.

5.



CONFIDENTIALITY

5.1. Ownership of Confidential Information.  “Confidential Information” of a
Party means all written or oral information disclosed by or on behalf of such
Party to the other Party, before or after the Original Effective Date, related
to the business, research, sales, technology or operations of such Party or a
third party that has been identified as confidential or that by the nature of
the information or the circumstances surrounding disclosure a reasonable person
would understand to be considered confidential; provided that the Work Product
will be deemed Recipient’s Confidential Information.  The Parties acknowledge
that during the performance of this Agreement, each Party will have access to
certain of the other Party’s Confidential Information (including confidential
information of third parties) that the disclosing Party is required to maintain
as confidential.  Both Parties agree that all items of Confidential Information
are proprietary to the disclosing Party or such third party, as applicable, and,
as between the Parties, will remain the sole property of the disclosing Party. 

5.2. Mutual Confidentiality Obligations.  Each Party shall maintain all
Confidential Information furnished to it by or on behalf the other Party in
trust and confidence using at least the same degree of care to prevent its
unauthorized disclosure, use or publication as it uses with respect to its own
Confidential Information of a similar nature, but in all cases at least a
reasonable standard of care.  Additionally, during the Term and for five (5)
years thereafter, each Party agrees that it will (a) not use for any purpose any
Confidential Information furnished to it by or on behalf the other Party, except
as is reasonably necessary or reasonably useful for the performance of, or the
exercise of such Party’s rights under, this Agreement, and (b) not disclose any
Confidential Information furnished to it by the other Party except to its or its
Affiliates’ employees, consultants, contractors, advisors (including financial
advisors, lawyers and accountants) and others on a need to know basis, for the
sole purpose of performing its obligations or exercising its rights under this
Agreement, provided that in each case the recipient of such Confidential
Information is bound by obligations of confidentiality and non-use at least as
equivalent in scope as those set forth in this Section 5 prior to any such
disclosure.

5.3. Confidentiality Exceptions.  Notwithstanding the foregoing, the
confidentiality and non-use obligations set forth in Sections 5.1 and 5.2 will
not apply to Confidential Information to the extent that such Confidential
Information: (a) is in the public domain at the time disclosed hereunder; (b)
enters the public domain other than through any act or omission of the receiving
Party in breach of this Agreement; (c) is rightfully communicated to the
receiving Party, other than under an obligation of confidentiality, by a third
party who had no obligation (directly or indirectly) to the disclosing Party not
to disclose such information; (d) is already in the receiving Party’s possession
free of any confidentiality obligations with respect thereto at the time of
disclosure; (e) is independently developed by the receiving Party; or (f) is
approved for release or disclosure by the disclosing Party without restriction. 

5.4. Required Disclosures.  Notwithstanding the confidentiality and non-use
obligations set forth in Sections 5.1 and 5.2, the receiving Party may disclose
particular Confidential Information of the disclosing Party to the extent that
such disclosure is required by a valid order of a court or other governmental
body having jurisdiction, or by applicable law or regulation; provided that, in
each case, the receiving Party (a) provides the disclosing Party with reasonable
prior written notice of such disclosure



--------------------------------------------------------------------------------

 

obligation to the extent permitted by law, (b) reasonably cooperates and assists
the disclosing Party in obtaining such a protective order or other appropriate
remedy preventing or limiting the disclosure, and (c) discloses the minimum
amount of the disclosing Party’s Confidential Information required to comply
with such court or government order, law or regulation.  Any Confidential
Information disclosed pursuant to this Section 5.4 shall remain otherwise
subject to the confidentiality and non-use obligations set forth herein.

6.



DISCLAIMER AND LIMITATION OF LIABILITY

6.1. Disclaimer.  ALL SERVICES PROVIDED HERUNDER ARE PROVIDED “AS IS.”  PROVIDER
MAKES NO EXPRESS OR IMPLIED REPRESENTATIONS, WARRANTIES OR GUARANTEES RELATING
TO THE SERVICES OR THE QUALITY OR RESULTS OF THE SERVICES TO BE PERFORMED UNDER
THIS AGREEMENT AND EXPRESSLY DISCLAIMS ALL SUCH REPRESENTATIONS, WARRANTIES OR
GUARANTEES, INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS FOR A PARTICULAR
PURPOSE.  Notwithstanding the foregoing, to the maximum extent permitted,
Provider will use reasonable efforts to pass through to Recipient any warranties
or indemnification rights that Provider receives from third parties who provide
components of the Services performed hereunder by Provider.

6.2. Cap.  IN NO EVENT WILL PROVIDER’S LIABILITY IN CONNECTION WITH THIS
AGREEMENT EXCEED THE SERVICE FEE OR, IF APPLICABLE, ADDITIONAL PAYMENTS PAID TO
PROVIDER HEREUNDER IN THE LAST 12 MONTHS PREECEDING THE DATE OF ANY CLAIM.  THIS
LIMITATION APPLIES TO ALL CAUSES OF ACTION TAKEN TOGETHER, INCLUDING, WITHOUT
LIMITATION, BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT
LIABILITY, MISREPRESENTATION AND OTHER TORTS.

6.3. Limitation; No Liability for Employees.  OFFICERS AND EMPLOYEES OF PROVIDER
WHO PROVIDE THE SERVICES TO RECIPIENT SHALL NOT BE LIABLE TO RECIPIENT OR TO ANY
THIRD PARTY, INCLUDING ANY GOVERNMENTAL AGENCY, FOR ANY CLAIMS, DAMAGES OR
EXPENSES RELATING TO THE SERVICES PROVIDED PURSUANT TO THIS AGREEMENT, AND
RECIPIENT SHALL HAVE THE ULTIMATE RESPONSIBILITY FOR THE SERVICES PROVIDED
HEREIN.  IN NO EVENT WILL PROVIDER HAVE ANY LIABILITY TO RECIPIENT FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF OR RELATED
TO THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER FOR
BREACH OF CONTRACT, TORT OR OTHERWISE, INCLUDING BUT NOT LIMITED TO, LOSS OF
ANTICIPATED PROFITS, LOSS OF DATA OR LOSS OF USE EVEN IF SUCH PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, PROVIDED THAT THE FOREGOING
LIMITATIONS IN THIS SECTION 6.3 SHALL NOT APPLY TO A PARTY’S INDEMNIFICATION
RIGHTS OR OBLIGATIONS SET FORTH IN ARTICLE 6. PROVIDER SHALL NOT BE LIABLE FOR
ANY LOSS OR DAMAGE TO ANY MERCHANDISE, FIXTURES, EQUIPMENT OR PERSONAL PROPERTY
OF RECIPIENT, OR ANY OTHER PARTY IN OR ABOUT THE PREMISES. 

6.4. Essential Basis of Agreement.  The Parties acknowledge and agree that the
disclaimers, exclusions and limitations of liability set forth in this Section 6
form an essential basis of this Agreement, and that, absent any of such
disclaimers, exclusions or limitations of liability, the terms of this
Agreement, including, without limitation, the economic terms, would be
substantially different.

7.



INDEMNIFICATION

7.1. Indemnification by Recipient.  Recipient shall indemnify, defend and hold
harmless Provider and its officers, directors, employees, consultants,
representatives, and agents (collectively, the “Provider Indemnitees”), from any
and all losses, injuries, harms, costs or expenses, including without
limitation, reasonable attorney’s fees (collectively, “Losses”), incurred by any
Provider Indemnitee in connection with any claim, suit or action brought by a
third party arising from (a) the negligence,



--------------------------------------------------------------------------------

 

recklessness or willful misconduct of any Recipient Indemnitee (as defined in
Section 7.2) or (b) the breach by Recipient of any its obligations, warranties,
or representations under this Agreement, except in each case to the extent that
such Losses arise from (i) the negligence, recklessness or willful misconduct of
any Provider Indemnitee or (ii) Provider’s breach of its obligations,
warranties, or representations under this Agreement.

7.2. Indemnification by Provider.  Provider shall indemnify, defend and hold
harmless Recipient and its officers, directors, employees, consultants,
representatives, and agents (collectively, the “Recipient Indemnitees”), from
any and all Losses, incurred by any Recipient Indemnitee in connection with any
claim, suit or action brought by a third party arising from (a) the negligence,
recklessness or willful misconduct of any Provider Indemnitee or (b) the breach
by Recipient of any its obligations, warranties, or representations under this
Agreement, except in each case to the extent that such Losses arise from (i) the
negligence, recklessness or willful misconduct of any Recipient Indemnitee or
(ii) Recipient’s breach of its obligations, warranties, or representations under
this Agreement.

7.3. Procedure.  Any Party seeking indemnity hereunder shall (a) give prompt
written notice to the indemnifying Party of any Claim for which indemnification
is sought, (b) permit the indemnifying Party to assume full responsibility to
investigate, prepare for and defend against such claim, (c) reasonably assist
the indemnifying Party, at the indemnifying Party’s reasonable expense, in the
investigation of, preparation for and defense of such claim, and (d) not
compromise or settle such claim without the indemnifying Party’s prior written
consent. Notwithstanding the foregoing, an indemnifying Party will not settle a
claim in such a way as to require an admission of wrongdoing or negligence on
the part of any other Party, or incur a financial obligation on behalf of any
other Party, without such other Party’s written approval, which approval will
not be unreasonably withheld, delayed, or conditioned. 

8.



MISCELLANEOUS

1.1. Entire Agreement.  This Agreement, including any attached schedules or
exhibits, amends and restated the Original Agreement in its entirety, and
constitutes and sets forth the entire agreement and understanding between the
Parties with respect to the subject matter hereof and, except as specifically
provided herein, supersedes and merges all prior oral and written agreements,
discussions and understandings between the Parties with respect to the subject
matter hereof (including the Original Agreement), and neither of the Parties
shall be bound by any conditions, inducements or representations other than as
expressly provided for herein. 

1.2. Independent Contractors.  In making and performing this Agreement, Provider
and Recipient act and shall act at all times as independent contractors, and,
except as expressly set forth herein, nothing contained in this Agreement shall
be construed or implied to create an agency or partnership relationship between
them.  Except as expressly set forth herein or separately agreed by the Parties
in writing, at no time shall either Party execute any contract in the name of
the other Party, negotiate any contract in a manner that legally binds the other
Party, make commitments or incur any costs, charges or expenses or own any
property, whether tangible or intangible for, or in the name of, the other
Party.

1.3. No Third-Party Beneficiaries.  The Parties acknowledge that the covenants
set forth in this Agreement are solely for the benefit of the Parties and their
successors and permitted assigns.  Nothing herein, whether express or implied,
shall confer upon any person or entity, other than the Parties and their
successors and permitted assigns, any legal or equitable right whatsoever to
enforce any provision of this Agreement.

1.4. Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the Party
to be notified; (b) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not during normal business
hours of the recipient, then on the next business day; (c) five calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written



--------------------------------------------------------------------------------

 

verification of receipt.  All communications shall be sent to the other Party at
such Party’s address first set forth above, or at such other address as such
party may designate by 10 days’ advance written notice to the other Party.

1.5. Amendments; Modifications.  This Agreement may not be amended or modified
except in a writing duly executed by authorized representatives of both Parties.

1.6. Assignment; Delegation.  Provider may, upon written notice to Recipient,
assign any of its rights or delegate any of its duties hereunder without the
prior written consent of Recipient.  Recipient shall not assign any rights or
delegate any duties hereunder without the prior written consent of Provider,
which consent shall not be unreasonably withheld.  Except as permitted by the
foregoing, any attempted assignment or delegation shall be null, void and of no
effect.

1.7. Severability.  If any provision of this Agreement is invalid or
unenforceable for any reason in any jurisdiction, such provision shall be
construed to have been adjusted to the minimum extent necessary to cure such
invalidity or unenforceability.  The invalidity or unenforceability of one or
more of the provisions contained in this Agreement shall not have the effect of
rendering any such provision invalid or unenforceable in any other case,
circumstance or jurisdiction, or of rendering any other provisions of this
Agreement invalid or unenforceable whatsoever.

1.8. Force Majeure.  Except with respect to payment obligations hereunder, if a
Party is prevented or delayed in performance of its obligations hereunder as a
result of circumstances beyond such Party’s reasonable control, including, by
way of example, war, riot, fires, floods, epidemics or failure of public
utilities or public transportation systems, such failure or delay will not be
deemed to constitute a material breach of this Agreement, but such obligation
will remain in full force and effect, and will be performed or satisfied as soon
as reasonably practicable after the termination of the relevant circumstances
causing such failure or delay, provided that if such Party is prevented or
delayed from performing for more than 90 days, the other Party may terminate
this Agreement upon 30 days’ written notice.

1.9. Waiver.  No waiver under this Agreement shall be valid or binding unless
set forth in writing and duly executed by the Party against whom enforcement of
such waiver is sought.  Any such waiver shall constitute a waiver only with
respect to the specific matter described therein and shall in no way impair the
rights of the Party granting such waiver in any other respect or at any other
time.  Any delay or forbearance by either Party in exercising any right
hereunder shall not be deemed a waiver of such right.

1.10. Governing Law.  This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles thereof

1.11. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one agreement.

1.12. Headings.  The headings in this Agreement are inserted merely for the
purpose of convenience and shall not affect the meaning or interpretation of
this Agreement.

[Signature Page Follows]

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

    In Witness Whereof, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Execution Date.

﻿

﻿

 

 

 

 

VMOSO, INC.

 

BROADVISION, INC.

﻿

 

 

 

 

By:

/s/ Pehong Chen

 

By:

/s/ Pehong Chen

﻿

 

 

 

 

Name:

Pehong Chen

 

Name:

Pehong Chen

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

﻿

 

 

 

 

﻿

 

 

 

 

﻿





--------------------------------------------------------------------------------

 



﻿

Exhibit a

﻿

SERVICES & SERVICE FEE

At Recipient’s election, one individual shall be permitted to proportionately
occupy and make use of the Premises until the Termination Date (such occupancy,
the “Limited Use”). As consideration for the Limited Use, and regardless of the
extent to which Recipient occupies or makes use of the Premises, Provider will
invoice Recipient on a monthly basis for one-third of the monthly rent that
Provider pays for the Premises, where each such invoice shall be sent to
Recipient within sixty (60) days following the end of each calendar month (the
“Service Fee”).

﻿





--------------------------------------------------------------------------------

 



Exhibit B

Value Added Reseller Term Sheet

﻿

This term sheet is between Vmoso, Inc. (VMSO) and BroadVision, Inc. (BVSN),
including its Japanese and Taiwanese subsidiaries, empowering BVSN to act a
master value-added reseller (VAR) for VMSO on a non-exclusive, worldwide basis.

I.



Term

﻿

1.



Initial Term.  July 1, 2019 to December 31, 2022.

2.



Renewal.  This agreement is automatically renewed for successive 3-year terms on
a recurring basis, provided it is not terminated with written notice by either
party (1) at least 6 months prior to the expiration date of the then existing
term or (2) at least 3 months prior to the effective date of either party’s
change of control (i.e., such party’s controlling interest being acquired by any
third party).

﻿

II.



Offerings

﻿

1.



All VMSO product offerings, including both Vmoso and Clearvale product lines, on
a generic “as-is” basis, plus any bundled, embedded, or extended value-added
solutions developed by BVSN alongside, around, or on top of such VMSO generic
offerings.

2.



BVSN is hereby authorized to sell such Offerings either directly or through its
channel partners, on a non-exclusive, worldwide basis, provided:

1) Any contract must be consistent with the essence of this agreement.

﻿

III.



Existing Customers

﻿

1.



All existing customers of Offerings, as of September 30, 2019, are deemed as
having been resold by BVSN or its channel partners. 

2.



During the term of this agreement (or per any extensions), BVSN is authorized to
support and renew Existing Customers.

﻿

IV.



Intellectual Property (IP)

﻿

1.



Any VMSO product offerings (including any output performed by BVSN under
“work-for-hire” for VMSO) are VMSO IP. 

2.



Any value-added components developed by BVSN (including any output performed by
VMSO under “work-for-hire” for BVSN), with or without using VMSO API, are BVSN
IP. 

3.



Any jointly-developed components by both companies, excluding any
“work-for-hire” output per above, shall be joint IP or per otherwise agreed upon
arrangements.

﻿

V.



Revenue Split

﻿

Offerings are licensed to customers via annual subscription based on VMSO’s
published Global Price Book (GPB) and serviced via support or consulting
contracts, to be performed by either party,

﻿



--------------------------------------------------------------------------------

 

1.



Subscription (including Standard Support).  For each customer’s subscription,
BVSN to pay VMSO 50% of either (whichever less):

1)



Standard fee, less no more than 20% discount, per corresponding level under
GPB,  or

2)



Specific amount under special situations, to be agreed upon between VMSO and
BVSN.

2.



Premium Support (7x24).  For each Premium Support contract, BVSN to pay VMSO 50%
of either (whichever less):

1)



Standard fee, less no more than 20% discount, per GPB, or

2)



Specific amount under special situations, to be agreed upon between VMSO and
BVSN.

3.



Private Cloud.  For each Private Cloud contract, BVSN to pay VMSO 75% of either
(whichever less):

1)



Standard fee, less no more than 20% discount, per GPB, or

2)



Specific amount under special situations, to be agreed upon between VMSO and
BVSN.

3)   Fees per above shall accrue to VMSO by BVSN upon cash receipt from each
customer.

﻿

VI.



Logistics

﻿

1.



Reporting.  BVSN to report to VMSO all pertinent data regarding all orders
received in the previous month where they fall within the scope of this
Agreement. Such report to be made available to VMSO by the 15th calendar day of
the subsequent month.

2.



Provisioning.  VMSO to provision and enable any new customers within 7 days of
receiving such report.

3.



Setup.  To be mutually agreed upon by the parties in writing.

4.



Billing and Payment.  VMSO shall invoice BVSN within 30 days of receipt of the
monthly report from BVSN. Payment terms for settling such invoices are 30 days
from receipt of invoice by BVSN.

﻿

VII.



Annual Partner Fee / Internal Use

﻿

1.



VMSO hereby waives its annual partner fee for BVSN during the terms of this
agreement and shall provide partner support free of charge.

2.



BVSN’s use of any VMSO Offerings (including technical support) is free of charge
during the terms of this agreement.

﻿

VIII.



Termination

﻿

1.



Breach.  Either party may terminate this agreement upon the other party’s breach
of agreement.

2.



Term Maturity.  Either party may decline this agreement’s renewal upon its term
maturity by notifying the other party at least 6 months prior to such date.

3.



Change of Control.  Either party may terminate this agreement upon the other
party’s change of control (i.e., such party’s controlling interest being
acquired by any third party) by notifying the other party at least 3 months
prior to such event’s effective date.

4.



Partner Transition.  Upon termination, BVSN shall promptly inform its partners
covered under this agreement of such termination and transition all 

5.



Grace Period.  Upon termination,

1)



Any customer contracts signed by BVSN or through its channel partners during the
term of this agreement shall survive until its full subscription period elapses.



--------------------------------------------------------------------------------

 

2)



BVSN shall remain entitled to its share of revenue and be responsible for
collecting, reporting and paying VMSO per this agreement from either the
customer directly or via its channel partners.

3)



During each customer’s grace period, all customer support, including 1st line
support previously handled by BVSN, shall transfer to VMSO directly.

4)



Upon receiving each customer’s last payment, BVSN shall promptly transfer such
contract to BVSN for support and renewal issues.





--------------------------------------------------------------------------------

 



Exhibit C

PARTNER Agreement

﻿

This Partner Agreement is made and entered into as of this __day of _______,
201_ (“Effective Date”) between _____________________, a corporation, with its
principal place of business at ______________________________ (“Partner”) and
Vmoso, Inc., a Delaware corporation, with its principal place of business at 460
Seaport Court, Suite 102, Redwood City, CA 94063 (“VMOSO” or “Vmoso” herein).

The Agreement, defined below, establishes the terms and conditions of the
Partner’s use of VMOSO’s ESCS (as defined in the Definitions section below)
technology.

﻿

The following attachments form a part of this Agreement:

Exhibit A  Initial Business Terms

Exhibit B   Support Terms

﻿

1.



Overview.  Major goals of the Agreement are to (i) increase Vmoso’s exposure,
penetration and share of the enterprise social networking market segment, (ii)
increase implementation and integration of Vmoso technologies and the best
practices that complement each VMOSO ESCS, (iii) provide Partner with an
enterprise networking solution for its prospects. To accomplish these goals,
VMOSO and Partner agree to promptly and actively participate in (x) delivering a
concise joint message to the marketplace in all appropriate communications; (y)
developing a joint marketing  and sales plan as further described below; and (z)
effectively identifying and pursuing subscribers for VMOSO ESCS.  By entering
into this Agreement, VMOSO and Partner acknowledge these goals and agree to
devote all reasonable, cooperative efforts to achieve the results as described
herein.

2.



Definitions.

a.



“Account” shall mean a collection of VMOSO ESCS Networks and features paid for
by one sponsoring Partner Customer (“Customer” defined in Exhibit A). An account
is managed in a management tool called the VMOSO ESCS Management Center.

b.



“Agreement” shall mean this Partner Agreement and all Exhibits, Schedules,
Addendums, and Appendices hereto, including any amendments to any of the
foregoing.   Except as otherwise provided in this Agreement, each of these
documents is dependent on each of the others, and none can survive without each
of the others surviving.

c.



Vmoso Enterprise Social and Collaboration Solutions (“VMOSO ESCS”) means Vmoso’s
online social and collaboration solutions set forth in the Exhibits to this
Agreement and their associated services as set forth on the websites. The
services offered by VMOSO include the services conveyed via the various VMOSO
ESCS websites, and any other features, content, or applications offered from
time to time by VMOSO in connection with the various VMOSO ESCS (collectively,
the “ESCS Services”). 

﻿

d.



“Change of Control” shall be deemed to have occurred if (a) any person or group
(within the meaning of Rule 13d-5 under the Securities Exchange Act as in effect
on the date hereof) shall come to own, directly or indirectly, beneficially or
of record, voting securities representing more than 50% of the total voting
power of one of the Parties; or (b) one of the Parties become a Subsidiary of
some third party.  A Party shall be a “Subsidiary” of a third party if the Party
is controlled by the third party.  The term  “controlled by” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of the Party, whether through the ownership of
voting shares, by contract or otherwise.

﻿





--------------------------------------------------------------------------------

 

e.“Network” is a collection of cloud-hosted content accessible to a group of
people running on top of the VMOSO ESCS platforms. Networks can be private to
members and guests or visible to the public. Networks, content and people can
also be grouped into communities. A Network is similar to a website.

f.“Private Cloud” is a VMOSO ESCS installation that is in a private section of
the Cloud with restricted access. It is a virtual networking environment that
the customer can configure as needed. “Cloud” is a collection of hosted services
accessed over the internet. These services are offered from data centers around
the world, which collectively are referred to as the Cloud.

3.



Term and Termination

a.



Term.  This Agreement will commence as of the Effective Date and will remain in
effect for a minimum period of one (1) year (“Initial Term”), unless terminated
earlier, as set forth in this Section or Exhibit A attached hereto.  This
Agreement will automatically renew for subsequent additional one (1) year terms
unless either party notifies the other party in writing of its desire not to
renew at least sixty (60) days prior to the end of the then current term (the
Initial Term, together with any such renewal terms shall be the “Term”). 

b.



Termination for cause. Either party may terminate this Agreement (a) upon sixty
(60) days written notice to the other party following any material breach or
omission by the other with respect to any term hereof and the failure of such
other party to cure the material breach or omission prior to the expiration of
such sixty (60) day period; or (b) immediately, upon delivery of written notice
to the other party, if (i) the other party is adjudged insolvent or bankrupt or
circumstances arise that would entitle a court to make such a finding, (ii) all
or a substantial portion of the other party’s assets are transferred to an
assignee for the benefit of creditors, to a receiver or a trustee in bankruptcy,
(iii) a Change of Control of the other Party or (iv) the other party ceases its
business operations.  A breach of any Exhibit, Attachment or Schedule to this
Agreement shall be deemed a breach of this Agreement.

c.



Effects of Termination. Upon termination or expiration of this Agreement, except
as otherwise specifically set forth in this Agreement: (i) all rights granted to
and obligations of both parties under this Agreement will cease and each party
shall cease to represent itself as being in an alliance with the other party,
(ii) each party will return all materials provided to it by the other party,
related to this Agreement, and (iii) in the event of notice of nonrenewal the
parties will actively work together during the remaining term of the Agreement
to either effectuate VMOSO's right to assume any or all of Partner’s rights and
obligations under the Partner Customer agreements or, alternatively, to have
such right to use VMOSO ESCS included under a new agreement directly between the
Partner’s Customer and VMOSO. Partner shall actively assist VMOSO in such
transfer of Customers to VMOSO free of any cost to VMOSO. In no event shall
either party have any liability for any loss whatsoever arising out of the
termination of this Agreement as allowed herein.

d.



Survival.  Notwithstanding any provision to the contrary, the Definitions,
Effects of Termination, Indemnity, Warranty Disclaimer, Limitation of Liability,
Confidentiality and General provisions will survive termination of this
Agreement.

4.



Joint Marketing Plan. Partner and VMOSO will cooperate to plan, create and
implement a mutually agreeable joint business and marketing program.  Such
program will be documented in a written plan signed by both parties (the
“Plan”).  The Plan may be revised by mutual agreement of the parties from time
to time, as appropriate, during the term of this Agreement.  Unless otherwise
stated in the Plan, each party will pay for any of its own marketing
expenditures.  Each party will use commercially reasonable efforts to perform
their respective obligations under the Plan.

5.



Trademarks, Trade Names and Copyrights.  During the term of this Agreement, each
party is authorized to use the other party’s trademarks, trade names and
copyrighted materials related to the solutions, offerings, products or services
in conjunction with the advertisement, promotion and distribution (if
authorized) of the other party with the prior written consent of the other
party.  Use of such trademarks, trade names and materials will be in accordance
with the owning party’s policies. 



--------------------------------------------------------------------------------

 

Nothing contained in this Agreement shall be construed to transfer any ownership
interest in any of trademarks, logos, copyrights or trade names. Each party
agrees to cooperate without charge in the owning party's efforts to protect its
proprietary rights and agrees to notify the owning party if it becomes aware of
any known or suspected breach of its proprietary rights.

6. Internal Use. Partner shall use VMOSO ESCS as its internal mobile
collaboration systems as further detailed in Exhibit A, attached hereto. Such
internal use is subject to the Terms of Use and Privacy Policy found at the URL
associated with the applicable VMOSO ESCS. Partner shall be responsible and
liable for (i) all internal use of VMOSO ESCS, and (ii) for assuring all of its
users, prior to their use of the VMOSO ESCS, have read, agreed to, and, during
their use of VMOSO ESCS comply with, said Terms of Use and Privacy Policy.

7.



Indemnity. Partner will defend any action against VMOSO resulting from Partner’s
actions in material breach of this Agreement, including but not limited to
reckless or wrongful acts or omissions, or misrepresentations.  Partner shall
indemnify VMOSO for all costs, expenses and damages incurred by VMOSO in
connection with the Partner’s obligations under this Agreement conditioned upon
Partner having sole control of any such action, and upon VMOSO notifying Partner
promptly (which shall mean within 30 days of the date that VMOSO has knowledge
of such action) in writing of any claim and giving authority, information, and
assistance necessary to settle or defend such claim.    

8.



Representations and Warranties.

Each party hereby represents and warrants to the other party that the following
are true statements as of the date of execution of this Agreement by such party:

a. Such party is a corporation duly organized, validly existing and in good
standing under the laws of the state of its incorporation, and is duly qualified
as a foreign company or corporation, as the case may be, for the transaction of
business and is in good standing under the laws of all jurisdictions in which it
owns or leases property of a nature or transacts business of a type that would
require such qualifications.

b.Such party has all the power and requisite authorizations, approvals, orders,
licenses, certificates and permits of and from all governmental or regulatory
officials and bodies necessary to execute, deliver and perform this Agreement.

c.This Agreement has been duly authorized, executed and delivered by such party
and constitutes a legal, valid and binding agreement enforceable against the
party in accordance with its terms, except as enforceability may be limited by
(A) bankruptcy, insolvency or other similar laws affecting the enforcement of
creditor rights and (B) general principles of equity, whether enforcement is
sought in a proceeding in equity or at law.

d.As of the Effective Date, there is no suit, action, proceeding or other claim
pending or to the best of the party’s knowledge, threatened, against the party,
or, to the best of its knowledge, any third party, nor does any fact exist which
may be the basis of any such action, suit, proceeding or other claim, which
could impair its ability to perform its obligations under this Agreement.

e.In the performance of this Agreement, such party will comply with all
applicable laws, regulations, rules, union rules, orders and other requirements
of governmental authorities having jurisdiction over the parties, which
violation would materially and adversely affect the condition (financial or
otherwise) or operations of such party or might have consequences that would
materially and adversely affect its performance hereunder.

f.The compliance by such party with all the provisions of this Agreement and the
consummation of the transactions contemplated herein, will not conflict with or
result in a breach of any of the terms or provisions, or constitute a default
under any material agreement or instrument to which it is a party or by which it
is bound or to which any of the property or assets of such party is subject.

9.



Warranty Disclaimer. EXCEPT AS EXPLICITLY PROVIDED IN ANY WARRANTY TERM HEREIN,
ALL PRODUCTS, OFFERINGS AND SERVICES (INCLUDING TRAINING PROVIDED BY EITHER
PARTY HEREUNDER) ARE PROVIDED ON AN “AS IS” BASIS



--------------------------------------------------------------------------------

 

WITHOUT WARRANTY OF ANY KIND.  EXCEPT AS PROVIDED IN WARRANTY TERM, VMOSO AND
PARTNER HEREBY EXPRESSLY DISCLAIM ALL WARRANTIES WITH RESPECT THERETO, WHETHER
EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

﻿

10.



Limitation of Liability. WITH THE EXCEPTIONS OF THE INDEMNIFICATION OBLIGATIONS
SET FORTH IN SECTION 7 ABOVE AND FOR DAMAGES RESULTING FROM A BREACH OF SECTION
11, CONFIDENTIALITY, BELOW, IN NO EVENT SHALL EITHER PARTY’S LIABILITY EXCEED
THE AMOUNTS SUCH PARTY RECEIVED FROM THE OTHER PARTY HEREUNDER.   IN NO EVENT
SHALL EITHER PARTY BE LIABLE FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION DAMAGES FOR LOSS OF PROFITS,
DATA OR USE, INCURRED BY EITHER PARTY OR ANY THIRD PARTY, WHETHER IN AN ACTION
IN CONTRACT OR TORT, EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES, PROVIDED THAT LOSS OF REVENUE OR LOSS OF PROFITS ARISING FROM
THE UNAUTHORIZED USE, DISCLOSURE OR DISTRIBUTION BY A PARTY OF THE OTHER PARTY’S
CONFIDENTIAL INFORMATION SHALL BE DEEMED DIRECT DAMAGE.

﻿

11.Confidentiality.  Partner and VMOSO recognize that, during the term of this
Agreement, both parties may have access to confidential or proprietary
information belonging to the other and each desires that any such confidential
and proprietary information remain confidential.  Each party agrees that, for a
period of five (5) years from receipt of such information from the other party
hereunder, such party will use the same means it uses to protect its own
confidential and proprietary information, but in any event not less than
reasonable means, to prevent the disclosure and to protect the confidentiality
of such information received from the other party which is identified as
confidential or proprietary (“Confidential Information”).  The foregoing will
not prevent either party from disclosing Confidential Information which belongs
to such party or is (i) already known by the recipient party without an
obligation of confidentiality, (ii) publicly known or becomes publicly known
through no unauthorized act of the recipient party, (iii) rightfully received
from a third party without an obligation of confidentiality, (iv) independently
developed by the recipient party without use of the other party's Confidential
Information, (v) disclosed without similar restrictions to a third party by the
party owning the Confidential Information, (vi) approved by the other party for
disclosure.  If Confidential Information is required to be disclosed pursuant to
a requirement of a governmental authority, such Confidential Information may be
disclosed pursuant to the requirement so long as the party required to disclose
the Confidential Information, to the extent possible, provides the other party
with timely prior notice of the requirement and coordinates with such other
party in an effort to limit the nature and scope of such required
disclosure.  Except as otherwise set forth in this Agreement, upon written
request at the termination of this agreement, all documented Confidential
Information (and all copies thereof) owned by the requesting party will be
returned to the requesting party or will be destroyed, with written
certification thereof being given to the requesting party. The parties
acknowledge that any unauthorized use or disclosure of a party’s Confidential
Information may cause irreparable damage to such party, for which damages at law
may not be an adequate remedy, and the parties agree that the provisions of this
Agreement prohibiting disclosure or distribution of the Confidential Information
or use contrary to the provisions hereof may be specifically enforced through
injunctive relief by a court of competent jurisdiction in addition to any and
all other remedies available at law or in equity.  If an unauthorized use or
disclosure occurs, the party receiving Confidential Information will immediately
notify the party owning such Confidential Information.

﻿

12. Intellectual Property Rights.   Except as expressly provided herein, no
rights or licenses are granted by this Agreement under either party’s
Intellectual Property Rights.  For the purposes of this Agreement “Intellectual
Property Rights” shall mean all intellectual property rights worldwide arising
under statutory or common law, whether perfected or not, including without
limitation, all (i) patents and patent applications owned or licensed by either
party, (ii) rights associated with works of authorship



--------------------------------------------------------------------------------

 

including copyrights, registered or unregistered, (iii) trademarks, service
marks, trade names or rights relating to the protection of trade secrets and
confidential information, (iv) any rights analogous to those set forth in this
definition and any other proprietary rights relating to intangible property, and
(v) divisions, continuations, renewals, issues and extensions of the foregoing
now existing or hereafter filed, issued or acquired. For the avoidance of doubt,
VMOSO retains full Intellectual Property Rights in and to the VMOSO ESCS.

﻿

13. Anti Solicitation Provision. The Parties agree to the principle that
solicitation for purposes of employment of the other Party’s employees may cause
undue friction.  The Parties agree to use reasonable efforts to inform their
employees working together of this principle. 

﻿

14. General Provisions

﻿

a. Assignment and Binding Effect.  Assignment and Binding Effect.  Each party
agrees that its rights and obligations under this Agreement may not be
transferred or assigned directly or indirectly without the prior written consent
of the other party, except that (i) either party may assign this Agreement to an
affiliate without prior notice or consent, and (ii) a party’s rights and
obligations under this Agreement may be transferred to a successor-in-interest
by operation of law, resulting from a merger, consolidation, sale of the
business or all or substantially all of the assets of a party relating to this
Agreement, or by acquisition of a majority of the voting stock of either party
by a third party, provided that the resulting party following such event shall
not be a competitor of the other party and such resulting party will give the
other party written notice within sixty (60) days of the event, and the other
party will thereby have the right to terminate this Agreement, without fault or
further liability, by written notice delivered within thirty (30) days of its
receipt of notice of such event, subject to a transition period of thirty (30)
days from the delivery date of such termination notice. Except as provided in
this subsection, any such attempted assignment shall be null and void.  Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the permitted successors and assigns.   

b.Notices.  Notices under this Agreement shall be sufficient only if personally
delivered, delivered by a major commercial rapid delivery courier service,
delivered by facsimile transmission, or mailed by first class mail to a party at
the following addresses (or as amended by notice pursuant to this subsection)
and shall be deemed received when so delivered or three days after mailing if
mailed:

VMOSOPartner

Vmoso, Inc.___________________________________

460 Seaport Court., Suite 102 ___________________________________

Redwood City, CA 94063___________________________________

Attn: Legal Department___________________________________

Fax: 650-261-5900___________________________________

c. Press Releases. All press activities relating to this Agreement shall be
approved by each party’s Marketing or Public Relations Department.  The parties
agree to issue a joint press release announcing the alliance intended to be
created by this Agreement, which agreement will include quotes from an
authorized representative of each party, Vice President level or above.

d.Governing Law and Disputes.  This Agreement shall be governed by and construed
under the laws of the State of California and the United States (excluding the
United Nations Convention on Contracts for the International Sale of Goods)
without regard to conflict of laws principles. Any controversy or claim arising
out of or relating to this Agreement and/or any Attachment or Exhibit hereto, or
the breach thereof, shall be settled solely and exclusively by arbitration in
accordance with the Commercial Arbitration Rules of the International Center for
Dispute Resolution (“ICDR”), as modified herein. In the event Partner initiates
the arbitration, Partner will file the demand at the Regional office of the ICDR
closest to VMOSO. In the event VMOSO initiates the arbitration, VMOSO will file
the demand at the Regional office of the ICDR closest to Partner.  Each demand



--------------------------------------------------------------------------------

 

for arbitration shall describe the claim and relief sought.  Disputes will be
heard and determined by a panel of three arbitrators who each are experienced
and knowledgeable in the practices generally recognized as appropriate for
technology and other disputes involving intellectual property, and at least one
of the arbitrators will be an attorney.  One arbitrator will be appointed by
each party to serve on the panel.  One neutral arbitrator will be appointed by
the two arbitrators.  If the two arbitrators selected cannot agree on the
appointment of the third arbitrator within twenty (20) days of their
appointment, or if either party shall fail to appoint its arbitrator within
twenty (20) days after receipt of notice of demand for arbitration, such
arbitrator(s) not appointed shall be selected and appointed by the ICDR upon
application of either party.  Except as set forth below, judgment upon any award
of the majority of the arbitrators shall be final, binding and conclusive, and
may be entered upon the motion of either party in a court of competent
jurisdiction.  The award of the arbitrators may grant any relief which might be
granted by a court of competent jurisdiction.  Either party, before or during
any arbitration, may apply to a court of competent jurisdiction for equitable
relief where such relief is necessary to protect its interests pending
completion of the arbitration. Any party to the arbitration may petition the
court in the country in which the arbitration was held to confirm, correct or
vacate the award on the grounds stated in the Commercial Arbitration Rules of
the ICDR, or to enter judgment on the arbitration award.  The costs and expenses
of each arbitration hereunder and their apportionment between the parties will
be determined by the arbitrators in their award or decision.  If after
arbitration, litigation or other action is commenced between the parties
concerning any dispute arising out of or relating to this Agreement and/or any
Attachment, the prevailing party shall be entitled, in addition to any other
award that may be made, to recover all court costs or other official costs and
all reasonable expenses associated with the action, including, without
limitation, reasonable attorneys’ fees and expenses.

e.Partial Invalidity.  If any provision of this Agreement is held by a court of
competent jurisdiction to be contrary to law, the remaining provisions of this
Agreement will remain in full force and effect and shall be interpreted, to the
extent possible, to achieve its purposes without the invalid, illegal or
unenforceable provision. The parties agree to renegotiate in good faith any term
held invalid and to be bound by the mutually agreed substitute provision.

f.No Agency.  VMOSO and Partner are each independent entities and neither party
shall be, nor represent itself to be, a franchisor, franchisee, joint venturer,
partnership, master, franchise, servant, principal, agent or legal
representative of the other party for any purpose whatsoever.

g.No Waiver.  No waiver of any term or condition of this Agreement shall be
valid or binding on either party unless the same shall have been mutually
assented to in writing by both parties.  The failure of either party to enforce
at any time any of the provisions of this Agreement, or the failure to require
at any time performance by the other party of any of the provisions of this
Agreement, shall in no way be construed to be a present or future waiver of such
provisions, nor in any way affect the validity of either party to enforce each
and every such provision thereafter.

h.Force Majeure.  Nonperformance by either party shall be excused to the extent
that performance is rendered impossible by strike, fire, flood, earthquake,
governmental acts or orders or restrictions, failure of suppliers, or any other
reason where failure to perform is beyond the control and not caused by the
negligence of the non-performing party; provided that any such nonperformance
shall be cause for termination of this Agreement for cause by the other party if
the nonperformance continues for more than sixty (60) days.

i.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

j.Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the subject matter herein and merges
all prior discussions between them.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the party to be charged.  In the event of
inconsistency between or among the various Agreement documents, the Exhibits
shall take precedence over the Agreement.





--------------------------------------------------------------------------------

 

k.Freedom of Action. Nothing in this Agreement shall be construed as prohibiting
or restricting either party from independently characterizing, developing or
acquiring and marketing materials, solutions, products and/or services which are
competitive with like items from the other party or from entering into similar
agreements with other parties.  Notwithstanding the foregoing, nothing in this
section shall obviate a party’s obligations hereunder.

﻿

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed on its
behalf by duly authorized officer as of the date first above written.

﻿

Vmoso, Inc.PARTNER

﻿

By: By:

Name: Name:

Title: Title:

Date: Date:

﻿





--------------------------------------------------------------------------------

 



Exhibit A to VMSO Reseller Partner Agreement
Initial Business Terms

Following are the initial business terms and conditions incorporated into the
Vmoso Partner Agreement (the “Agreement”) dated the _____________ by and between
Vmoso, Inc. (“VMOSO”) and ___BroadVision, Inc.________________________
(“Partner”).  The terms and conditions contained herein are subject in all
respects to the terms and conditions of the Agreement, except that in the event
of a conflict between the terms of this Exhibit and the Agreement, the terms of
this Exhibit shall govern. This Exhibit shall not be effective until approved,
signed and executed by authorized representatives of both parties.

1.



Territory. The geographic territory covered by this Agreement is _____________.
In the event Partner desires to pursue a potential Client in any other
territory, Partner will need written approval from an authorized representative
of VMOSO.

2.



Partner Program Benefits

i.



[***] Enterprise User seats on the most current, highest level offering of Vmoso
(Premium Edition).  Such Enterprise Users shall be provided full use access
meant to apply primarily for training and demo purposes.  Any Enterprise User
seats not used for training and demo purposes can be used for internal
deployment;

ii.



Marketing/Sales support including a dedicated Partner manager, on-boarding and
periodic training, joint campaigns, events and programs;

iii.



Technical support including on-boarding and periodic training and access to
Resources such as Vmoso Developer Network and Developer Kit;

iv.



Invite to the annual Global Partner Program.

3.



Pricing.  Partner shall pay VMOSO the applicable fees in the currency set forth
below, which payment shall be due and payable upon invoice by VMOSO to
Partner.  Partner’s obligation to pay fees due hereunder to VMOSO is not
contingent upon Partner’s collection of fees from Partner’s Customers, defined
in 2A below.  Use of VMOSO ESCS by Partner and Partner’s Customers is subject to
the express condition that VMOSO receives from Partner an Order Form for the
provision of such VMOSO ESCS, where such Order Form specifies the particular
VMOSO ESCS to be provided and is duly signed by an authorized representative of
Partner.

VMOSO ESCS Product. Vmoso

“Vmoso” is a collection of cloud-based solutions that allows subscribers to
communicate and collaborate with other people securely through tasks, content,
chats and spaces.  “Vmoso Enterprise” is a provisioned version of Vmoso
containing additional features such as support for dedicated corporate spaces
with optional security, data privacy, and corporate-infrastructure support.

﻿

VMOSO ESCS Product Services: The following network services can be offered Vmoso
customers:

·



Vmoso Enterprise Premium Services

·



Vmoso Enterprise Subscription [Public Cloud] or [Private Cloud]

﻿

A. Program Fee

Partner agrees to pay VMOSO [***] upon signing of the Agreement and upon each
anniversary thereafter to remain in a Partner.

﻿

B. Partner’s Customer Use

VMOSO provides Partner with the flexibility to decide and to change the fees
Partner charges their end user customers (“Customer” or “Customers”) at their
own discretion provided they abide by the fees due VMOSO under the Authorized
Discount definition set forth below (Section 3). The Vmoso Order Form



--------------------------------------------------------------------------------

 

(Partners Version) (“Order Form”) will specify the subscription fees plus any
Support Fees and Premium Services.  VMOSO ESCS are only provided on receipt of a
signed Order Form from the Customer.

﻿

Standard Customer contracts shall have a minimum term of twelve (12) months.
Subscription periods of less than 12 months are non-standard and are subject to
Vmoso approval prior to presenting to Partner’s Customer. If a Customer requires
a subscription period which is less than 12 months then a [***] premium applies
to the subscription calculation based on the Customer user ID’s required and the
number of months selected. Support Fees and other Premium Services are applied
to this uplifted subscription amount

﻿

i. Pricing/Revenue Share.  To qualify for revenue sharing, Partner shall quote
Customers pricing no lower than quoted in the latest Partner edition of the
associated Vmoso Price List (“Price List”) available from your VMOSO
representative (it is Partner’s responsibility to verify they are quoting from
the latest edition). Solely for the initial [***] months from the Effective Date
of the Agreement and provided as a limited term, non-renewable means to
incentivize Partner, VMOSO and Partner will share revenue on Partner’s sale of
[***] on a [***] basis. VMOSO will invoice Partner for [***] of the listed [***]
fees from the Price List. Thereafter, for new Customers or new Users VMOSO and
Partner will share revenue on Partner’s sale of [***] on a [***] basis. VMOSO
will invoice Partner for [***] of the listed [***] fees from the Price List.
VMOSO will also invoice Partner for [***] of the [***]. Provided this Agreement
has not been terminated, VMOSO and Partner will share revenue on Partner’s sale
of all renewals of [***] on a [***] basis. VMOSO will invoice Partner for [***]
of the listed [***] fees from the Price List. VMOSO will also invoice Partner
for [***] of the [***].

﻿

ii. Subscription Fees. The Subscriptions Fees are based on total number of
Customer user IDs using Vmoso services. User ID-based pricing is listed in the
Price List.

﻿

iii.  Customer Support Fees and Partner Support Fees. The applicable fees
include Standard Support in the subscription amount Partner has the option to
provide either Standard (9x5) or Platinum (24x7) level support. If Customer
subscribes to Platinum level support, Customer shall pay Support Fees of [***]%
of the Vmoso subscription amount, subject to certain minimum fees. If VMOSO is
to provide support services directly to Partner’s customers, then the Partner
will pay VMOSO the full Customer Support Fees. 

﻿

iv. Premium Services Fees. (Please coordinate with VMOSO prior to offering).
Pricing for all Premium Services will be listed in the latest edition of the
Price List (it is Partner’s responsibility to verify they are quoting from the
latest edition). The following subscription services can be offered to Partner’s
Customers:

·



Extra Storage (100 GB of Disc Space is included as standard with the VMOSO ESCS
subscription)

·



Custom Domain Name with SSL Encryption

·



LDAP Integration

·



Premium Security package

﻿

v. Over Usage Fees.  If Partner’s Customer exceeds the total number of users to
which Partner’s Customer has subscribed for any given calendar month then
additional fees will be due. The   fees to cover the number of additional users
shall be calculated based on the subscription fees table in the latest Price
List.

﻿

vi. Private Cloud (Single Tenant) Fees. The latest edition of the Price List
will detail the fees for Private Cloud (Single Tenant) that can be offered to
Partner’s Customers.

﻿

vii. Hardware Fees: Customers setting up Private Cloud (Single Tenant) option
hosted by VMOSO will need to pay hardware fees to VMOSO based on desired
configuration. Partner’s Customers setting up



--------------------------------------------------------------------------------

 

Private Cloud (Single Tenant) option with Customer’s own hardware will not incur
an annual hardware charge. 

﻿

C.Partner’s Internal Use: VMOSO ESCS are only provided on receipt of a signed
Order Form from the Partner.  Partner will be entitled to [***] discount off the
Price List available from your VMOSO representative.

﻿

i. Partner’s Internal Use Subscription and Fees: Applicable for Partner internal
use only: (i) Partner shall use VMOSO ESCS for a minimum of [***] users or
Partner’s entire workforce, whichever is less.

﻿

ii. Partner Support Fees. The applicable fees include Standard Support in the
subscription amount. Partner has the option to subscribe to either Standard
(9x5) or Platinum (24x7) level support. If Partner subscribes to Platinum level
support, Partner shall pay Partner Support Fees of [***] of the Vmoso
subscription amount, subject to certain minimum fees. Partner Support Fees is
calculated as a percentage of the Total Fees including Subscription Fees and
Premium Services Fees paid by the Partner, and is not subject to revenue
sharing.

﻿

iii. Premium Services Fees.  Same as Section 3.B.iv.

﻿

iv. Over Usage Fees.  Same as Section 3.B.v.

﻿

v. Private Cloud (Single Tenant) Fees.  Same as Section 3.B.vi. Partners opting
to set up their internal use site as a Private Cloud installation will need to
pay Private Cloud Fees.  Partners setting up internal use networks under Public
Cloud configurations will not incur additional fees.

﻿

4.



Additional Terms and Conditions

-



Support. Support level descriptions, priority levels, and examples are described
in Exhibit B of this Agreement. Partner is solely responsible for supplying any
and all support services to Partner’s Customers except when Partner pays to
VMOSO Partner Support Fees for specific Customers, in which case Vmoso will
provide either Standard or Premium Support Services based on Partner Support
levels

-



Authorized Discount. Partners will have the option to discount the Subscription
Fees and Premium Service Fees for Partner’s Customer use.  If Partner Customer’s
discounted price is lower than the prices in Price List, VMOSO will invoice
Partner for [***] of pricing shown in the Price List for Subscription Fees and
Premium Services Fees.

-



Branding. Partner and VMOSO shall co-brand the service offered by Partner to its
Customers as VMOSO ESCS/ Partner combination service offering unless otherwise
agreed to in writing signed by an authorized representative of VMOSO. The
associated VMOSO ESCS logo will be deployed on the header of the Solution

-



Invoicing. For both Partner Internal Use and Partner Customer Use, VMOSO will
send invoices to Partner upon receipt of the relevant VMOSO ESCS signed Order
Form from Partner and will send further invoices to Partner for any excess
charges as specified on the Order Form

-



Audit Rights. VMOSO reserves the right audit each Account to collect and analyze
the usage data for the purpose of generating usage reports. All such reports
shall be treated as Confidential Information under this Agreement. If the
reports reveal that Partner or any Customer(s) overuses the VMOSO ESCS Solution,
invoices shall be issued to Partner and shall be due and payable to Vmoso net 30
days.

-



Automatic Electronic Audit Rights. At such time as the VMOSO ESCS Solution is
fitted with the ability to generate electronic reports detailing Partner’s
usage. VMOSO reserves the right to electronically activate such reporting
capabilities and to collect and analyze the usage data for the purpose of
generating usage reports and for invoicing Partner. All such reports shall be
treated as Confidential Information under this Agreement.  

-



Weekly Written Reports. Partner shall provide a weekly written report (email is
acceptable)



--------------------------------------------------------------------------------

 

detailing Partner’s efforts and progress during the preceding week (“Report”).
The Report shall include, but shall not be limited to, prospect list, pipeline,
forecast, status of key accounts, and related activities. In order to avoid
channel conflict, in the event the Report includes a party included in VMOSO’s
or another VMOSO partner’s Report, VMOSO will have the exclusive and final
authority to determine whether or not Partner shall be allowed to continue to
pursue said party.

-



Monthly Conference Calls. Partner shall attend monthly prearranged conference
calls with VMOSO. VMOSO will use reasonable commercial efforts to arrange the
monthly call at a mutually convenient day and time.

-



Payment Terms.  All payments to VMOSO shall be made in the currency denoted on
VMOSO’s invoice(s). Invoices shall be due for payment to VMOSO within thirty
(30) days of the invoice date. Payments not received within thirty days shall be
overdue. Partner shall remit the full amount due by wire transfer to VMOSO’s
account with Citibank in the United States as follows:

To:

﻿

 

﻿

﻿

 

﻿

 

﻿

 

﻿

 

﻿

 

﻿

-



Taxes.  The fees due as stated in VMOSO’s invoices are exclusive of any and all
taxes and invoice will show total amount which is composed of fee and taxes.

﻿

By execution below, you certify you are authorized to accept and execute this
Exhibit on behalf of his/her company:

PartnerVmoso, Inc.

﻿

By: ______________________________By: ______________________________

Printed Name: _____________________Printed Name: _____________________

Title: ____________________________Title: ____________________________

Date: ____________________________Date: ____________________________

﻿





--------------------------------------------------------------------------------

 



﻿

﻿

Amendment No. 1 TO THE

AMENDED AND RESTATED SERVICES and facilities AGREEMENT

This Amendment (the “Amendment”) to the Amended and Restated Services and
Facilities Agreement dated September 30, 2019, between Vmoso, Inc., a Delaware
corporation (“Recipient”), and BroadVision, Inc., a Delaware corporation
(“Provider”) (the “Agreement”)  is made and entered into as of October 29, 2019
(the “Amendment Execution Date”). Capitalized terms not otherwise defined herein
shall have the same meaning as in the Agreement.

RECITALS

Whereas, the undersigned Parties desire to amend the Agreement in the manner set
forth herein.

Now, Therefore, in consideration of the mutual covenants contained herein and in
accordance with paragraphs 1.1 and 8.5 of the Agreement, the Parties do hereby
amend the Agreement as follows:

AMENDMENT

1.    As defined in the Agreement, the term “Execution Date” shall be revised to
reflect the Amendment Execution Date.

﻿

2.    Exhibit A of the Agreement is hereby amended and restated, to read in its
entirety, as follows:

﻿

EXHIBIT A

﻿

SERVICES & SERVICE FEE

﻿

Premises

At Recipient’s election, one individual shall be permitted to proportionately
occupy and make use of the Premises until the Termination Date (such occupancy,
the “Limited Use”).

﻿

As consideration for the Limited Use, and regardless of the extent to which
Recipient occupies or makes use of the Premises, Provider will invoice Recipient
on a monthly basis for one-third of the monthly rent that Provider pays for the
Premises, where each such invoice shall be sent to Recipient within sixty (60)
days following the end of each calendar month (the “Rent Fee”).

﻿

Financial Services

In addition to the Limited Use, Recipient shall require Provider’s assistance
with the following financial service functions (together, the “Additional
Requirements”), including all bookkeeping, disbursement, billing, credit
control, payroll coordination and processing efforts, as directed or otherwise
required by Recipient (including, for the avoidance of doubt, any additional
functions that are incidental and related to the Additional Requirements and
which are not specifically enumerated in the foregoing sentence). The Parties
contemplate that the Additional Requirements will be required for at least the
entirety of the fourth calendar quarter of 2019 (“Q4”), and the Parties
acknowledge and agree that the Additional Requirements will be automatically be
presumed to



--------------------------------------------------------------------------------

 

be continuously required past Q4 (and into and beyond 2020), unless and until
either Party provides its counterpart with 5 business days’ prior written notice
of cancellation.

﻿

As consideration for the Additional Requirements, Provider will determine,
subject to Recipient’s reasonable approval, the total time that was devoted to
providing the Additional Requirements, and will invoice Recipient on a monthly
basis at a rate of $70/hour for such time, where each such invoice shall be sent
to Recipient within sixty (60) days following the end of each calendar month
(the “Finance Fee”).

﻿

Reimbursements

Provider shall explicitly be permitted and authorized to pay those expenses
incurred by Recipient, on Recipient’s behalf (such paid expenses incurred by
Recipient and paid by Provider, collectively, the “Reimbursable Expenses”). The
Parties contemplate that disbursements for Reimbursable Expenses will be
required for at least the entirety of Q4, and will be presumed to be
continuously permitted past Q4 (and into and beyond 2020), unless and until
either Party provides its counterpart with 5 business days’ prior written notice
of cancellation. For the avoidance of doubt, Reimbursable Expenses shall only be
reimbursed at cost.

﻿

Service Fee

The “Service Fee” shall comprise the sum of each invoiced monthly Rent Fee,
Finance Fee, and Reimbursable Expenses.

 

2.    Miscellaneous. 

﻿

(a) The Parties are hereby authorized to amend and restate the Agreement in its
entirety as necessary to incorporate the terms and conditions set forth in this
Amendment.

(b) Except as set forth herein, all of the terms and conditions of the Agreement
shall continue in full force and effect following the execution of this
Amendment.     

(c) This Amendment may be executed in any number of original, facsimile, or
electronic signature via electronic mail counterparts and, when so executed, all
of such counterparts shall constitute a single instrument binding upon all
parties hereto notwithstanding that all parties are not signatory to the
original or facsimile or to the same counterpart. 

(d) This Amendment shall be effective upon the execution hereof by the Parties.

(e) In the event any provision of this Amendment is determined to be invalid or
unenforceable, such provision shall be deemed severed from the remainder of this
Amendment and replaced with a valid and enforceable provision as similar in
intent as reasonably possible to the provision so severed, and shall not cause
the invalidity or unenforceability of the remainder of this Amendment.

(f) The undersigned have had access to such information concerning the foregoing
as the undersigned deem necessary for an informed decision concerning this
Amendment.

﻿

[Signature Page Follows]

﻿





--------------------------------------------------------------------------------

 



    In Witness Whereof, the parties hereto have executed this Amendment as of
the date first set forth above.

﻿

﻿

 

 

 

 

VMOSO, INC.

 

BROADVISION, INC.

﻿

 

 

 

 

By:

/s/ Pehong Chen

 

By:

/s/ Pehong Chen

﻿

 

 

 

 

Name:

Pehong Chen

 

Name:

Pehong Chen

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

﻿



--------------------------------------------------------------------------------